Citation Nr: 1607348	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.   Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.   Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife.




ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971 and from January 2003 to July 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that rating decision, the RO denied entitlement to a rating in excess of 20 percent for the Veteran's service connected diabetes mellitus type II.

The Veteran's Notice of Disagreement with that decision was received at the RO in August 2013.  The RO issued a Statement of the Case (SOC) in October 2013.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2013.  The RO had the Veteran examined again in March 2015 but has not yet issued a Supplemental Statement of the Case (SSOC).  However, during the personal hearing before the undersigned, the Veteran's accredited representative waived initial consideration of that evidence by the AOJ. 

In November 2015, the Veteran and his wife testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran seeks an increased rating for the diabetes mellitus type 2, and he claims that this disability, in conjunction with his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, his TDIU claim is a part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period covered by this claim, the Veteran's service-connected diabetes mellitus, type II, has required insulin and a restricted diet, but not regulation of activities. 


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but not higher, for the service-connected diabetes mellitus, type II, have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in January 2013 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to substantiate an increased rating claim, establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, and he was afforded three VA examinations, in May 2005, February 2013, and March 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the Veteran's testimony suggesting he required an increase in medication in the recent past, the Board has considered whether a new examination is necessary to ascertain the level of disability.  However, the current disability rating already contemplates insulin dependence, and there is no medical evidence suggesting a regulation in activities, nor did the Veteran suggest such a need during testimony.  In fact, the Veteran specifically testified that he exercised by walking to help treat his diabetes.  The Veteran was provided an opportunity to consult with his health care providers to clarify whether any regulation in activities may now be necessary, but no medical evidence was submitted.  There was no suggestion during his hearing that any other criteria for a higher evaluation may now be met, and in fact, medical records dated after the hearing reveal that his diabetes remains well-controlled.  Under these circumstances, the Board finds that an additional VA examination to clarify the severity of his disability is not warranted.

Finally, the Veteran was afforded an opportunity to testify at a Board hearing before the undersigned in November 2015.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Rating

The Veteran seeks a rating in excess of 20 percent for the service-connected diabetes mellitus, type II, disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

 As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional. See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating." Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria. Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 .

The key difference between a 20 percent rating and a 40 percent rating for diabetes mellitus is regulation of activities.  The Veteran's representative argued in February 2014 that the Veteran's disability has a total impact on his life and work that has not been taken into consideration.  However, the Veteran's representative did not point to specific symptoms that restricted the Veteran's activities or daily activities that he can no longer perform.  At the hearing, the Veteran and his wife both described limitations that the Veteran experiences from his diabetes.  For instance, the Veteran testified that he used to be more physically active but now only walks a quarter mile each day and can struggle walking up hills.  His wife testified that his neuropathy in his feet caused him to crash a vehicle and to get fired from his most recent job.  

As lay people, in the field of medicine the Veteran and his wife do not have the training or expertise to render a competent opinion on complicated medical issues, such as whether his activity restrictions stem from his service-connected diabetes, or another disability like his service-connected ischemic heart disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's opinion by itself cannot support his claims, and is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Those VA examiners found no regulation of activities related to the Veteran's diabetes mellitus.  In this regard, the record reflects that VA sent the Veteran to a VA examiner in February 2013.  That VA examiner indicated that the Veteran's diabetes mellitus was treated by a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin more than one injection per day.  The February 2013 VA examiner concluded that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  The February 2013 VA examiner noted that the Veteran required visits to his doctor for episodes of ketoacidosis or hypoglycemic reactions less than twice per month and had not been hospitalized for episodes of either in the past twelve months.  This VA examiner did note a functional loss associated with the Veteran's diabetes mellitus, but it was unrelated to either the Veteran or his wife's claims of limitations.  

The VA had the Veteran examined again in March 2015.  The March 2015 VA examiner's report confirms that very little has changed about the Veteran's diabetes mellitus in the past two years, as the examiners provided almost identical evaluations.  The March 2015 VA examiner indicated that the Veteran's diabetes mellitus was treated by a restricted diet, oral hypoglycemic agents, and insulin more than one injection per day.  Like the February 2013 VA examiner, the March 2015 examiner opined that no regulation of activities is required as part of the medical management of the Veteran's diabetes mellitus.  The March 2015 VA examiner noted that the Veteran required visits to his doctor for episodes of ketoacidosis or hypoglycemic reactions less than twice per month and had not been hospitalized for episodes of either in the past twelve months.  This VA examiner found that the Veteran's diabetes mellitus does not impact his ability to work.  

Neither do the treatment notes show that a regulation of the Veteran's activities is required.  In August 2013, the Veteran's providers started him on a regimen of 30 units of insulin before breakfast and before dinner while also starting him on metformin.  The Veteran's providers stated that the goal was to increase his metformin intake to 2000mg per day.  Later in August, his providers increased his insulin to 36 units before breakfast and dinner, and then again to 42 units before breakfast and dinner.  In October 2013, the Veteran's providers did not change his insulin regime because of infrequent readings by the Veteran.  In November 2013, the Veteran requested exercise restrictions due to his diabetes mellitus.  The treating nurse refused to place any exercise restrictions on the Veteran due to his diabetes mellitus and pointed out that a VA examiner would make an independent assessment.  At this time, the treating nurse noted that the Veteran's A1C had improved since August.  The Veteran returned to his providers for maintenance of his diabetes mellitus treatment many times during 2014 and 2015 with no significant changes to his treatment regimen.  In November 2015, the Veteran requested a letter regarding his limitations from diabetes mellitus but his treating provider opined that his diabetes mellitus is well controlled and he would not be considered unemployable based on this disability.

Based on a review of the foregoing, the Board finds that disability due to the Veteran's diabetes mellitus does not support the criteria for an evaluation in excess of 20 percent under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's claims that he cannot exercise strenuously due to his diabetes mellitus do not satisfy the requirements of regulation of activities as defined in Diagnostic Code 7913, which requires a medical evidence that the Veteran must avoid strenuous occupational and physical activities.  Camacho, 21 Vet. App. at 363-64.  No medical evidence supports such a finding, and, in fact, multiple VA examiners and a treating nurse found that such restriction was not necessary.  To the extent that the Veteran has suggested that his diabetes has become difficult to control, this is simply contradicted by the more probative medical evidence, which shows that the diabetes remains well-controlled with medication.  There is also no evidence demonstrating episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Accordingly, the criteria for a rating greater than 20 percent for diabetes have not been satisfied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus disability with the established criteria found in the rating schedule for that disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The criteria for the evaluation of the Veteran's diabetes mellitus specifically contemplate the need for medication that the Veteran uses accompanied by restricted diet.  Therefore, it cannot be said that the criteria under which this disability is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran's has multiple service-connected disabilities.  However, no competent medical professional has suggested that the combined effect of these disabilities is so exceptional as to require extraschedular consideration.  The Veteran and his representative have not argued as much.  The Veteran's disabilities present symptoms considered by the schedular ratings.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's diabetes mellitus disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, and based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent prior for service-connected diabetes mellitus. See 38 C.F.R. § 4.114, Diagnostic Code 7913.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran. See Gilbert, supra.


ORDER

A rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, is denied.


REMAND

The Veteran filed a claim for TDIU in January 2016.  On the Veteran's claim form he listed his diabetes mellitus, heart condition, and peripheral neuropathy as reasons he can no longer work.  The Board is cognizant that the RO is currently undertaking development of this claim.  However, as statements made at the hearing in 2015 raise the issue of TDIU, the Board must conclude that the claim for TDIU is also part and parcel of the claim for a higher rating for diabetes that was certified for appeal.  See Rice, supra.  Because the TDIU claim has not been fully developed for Board review, the claim is remanded to the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain documentation regarding the Veteran's educational and occupational history, as deemed necessary.

2.   Obtain all outstanding VA treatment records and associate them with the electronic record.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.   Thereafter, arrange for any further development deemed necessary, including any and all appropriate examinations to determine the occupational impairment as a result of his service connected disabilities, both individually and in combination. 

4.  After undertaking any other development deemed to be warranted, the AOJ should then adjudicate the claim of TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


